Citation Nr: 1016277	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-37 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 2002) for additional disability due to 
a November 1999 surgery, to include pre and post surgical 
care.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for additional disability due to a November 1999 
surgery, to include pre and post surgical care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to 
November 1945 and from February 1948 to February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona.  In February 2010, the Veteran testified at a 
hearing before the undersigned.  This appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board also notes that the RO in its July 2008 decision 
determined that new and material evidence had been submitted 
to reopen the claim.  However, the United States Court of 
Appeals for Veterans Claims (Court) has held that in a matter 
such as this the Board has a legal duty to consider the issue 
of whether new and material evidence has been submitted to 
reopen the claim regardless of the RO's actions.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995).  Furthermore, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, 
this issue is addressed below.

In a July 2003 statement the Veteran raised a claim for an 
increased rating for his service connected residuals of a 
right partial lobectomy, but this issue has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it and 
it is referred to the AOJ for appropriate action.  

The claim for compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability due to a November 1999 
surgery, to include pre and post surgical care, is addressed 
in the REMAND portion of the decision below and is  REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The evidence received since the June 2005 Board decision is 
new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim for compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability due to a November 1999 
surgery, to include pre and post surgical care.  


CONCLUSION OF LAW

The Veteran has submitted new and material evidence 
sufficient to reopen the claim for compensation under 38 
U.S.C.A. § 1151 (West 2002) for additional disability due to 
a November 1999 surgery, to include pre and post surgical 
care.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the application to reopen the claim for 
compensation under 38 U.S.C.A. § 1151 (West 2002) for 
additional disability due to a November 1999 surgery, to 
include pre and post surgical care, is being reopened for the 
reasons explained below.  Therefore, the Board need not 
discuss the VCAA because, as a matter of lay, any defects in 
VCAA notice and development is harmless error because, to 
this extent, the claim is being granted.

The Merits of the Claim

The Veteran and his representative contend that the claimant 
is entitled to compensation under section 1151 due to the 
treatment he received from VA for his hyperparathyroidism 
since he first discovered a lump in his neck in 1993 to 
include the residuals from the subtotal parathyroidectomy, 
right thyroid lobectomy, parathyroidectomy, and 
autotransplantation of the right superior thyroid into left 
sternocleidomastoid muscle he underwent in November 1999, and 
his subsequent postoperative care.  It is requested that the 
Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board is required to give consideration 
to all of the evidence received since the June 2005 Board 
decision which original denied the claim because the record 
did not contain proof of additional disability due to the 
November 1999 surgery, to include pre and post surgical care, 
in light of the totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In this regard, since the June 2005 Board decision, VA 
received voluminous treatment records which, among other 
things, include an opinion by the Veteran's VA physician that 
reflects that primary hyperparathyroidism was possibly 
secondary to partially treated (surgically) hyperparathyroid 
adenoma.  See VA treatment record dated in July 2008.  It 
also includes opinions by the Veteran's private physicians 
that he has a thyroid mass which is restricting his trachea 
and may be causing his shortness of breath.  See treatment 
records from Timothy Herr, M.D., dated in December 2006 and 
January 2007; Khidir Osman, M.D., dated in December 2006; 
Yuma Medical Center dated in December 2006.  The Board finds 
that these opinions, the credibility of which must be 
presumed, provide competent evidence that the Veteran may 
have additional disability due to VA's treatment of his 
hyperparathyroidism.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.361(b), 17.32 (2009).

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional disability due to a November 1999 
surgery, to include pre and post surgical care, is reopened.


REMAND

The Board finds that a remand to obtain a medical opinion as 
to whether the Veteran sustained additional disability as a 
result of VA treatment to include his November 1999 surgery 
and whether such additional disability was the product of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing such care, treatment, or examination, or whether 
the proximate cause of the additional disability was an event 
that was not reasonably foreseeable.  See 38 U.S.C.A. 
§§ 1151, 5103A(b) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).


Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain an addendum 
to the March 2004 VA opinion.  The 
claim's folders must be forwarded to and 
reviewed by an appropriate medical 
professional providing the addendum.  
Thereafter, the medical professional must 
provide an explicit response to the 
following questions:

(a) Is it at least as likely as not 
that the Veteran has additional 
disability due to VA's treatment of 
his hyperparathyroidism, including 
his November 1999 surgery, such as 
currently diagnosed primary 
hyperparathyroidism and/or a thyroid 
mass?  If present, please identify 
any additional disability.

(b) Is it at least as likely as not 
that the proximate cause of the 
Veteran's currently diagnosed 
primary hyperparathyroidism and/or 
thyroid mass which is restricting 
his trachea was carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on VA's part in 
furnishing the Veteran treatment for 
his hyperparathyroidism since 1993, 
including the November 1999 surgery?

(c)  Is it at least as likely as not 
that the Veteran's currently 
diagnosed primary 
hyperparathyroidism and/or thyroid 
mass which is restricting his 
trachea are events that were not 
reasonably foreseeable as part of 
VA's treatment for his 
hyperparathyroidism since 1993, 
including the November 1999 surgery?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

2.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006); 38 U.S.C.A. §§ 5103, 5103A (West 
2002); and 38 C.F.R. § 3.159 (2009).

3.  The RO/AMC should readjudicate the 
claim.  If the claim is denied, the 
RO/AMC should issue a supplemental 
statement of the case to the Veteran and 
his representative and they should be 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


